Citation Nr: 1712373	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  07-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound. 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel








INTRODUCTION

The Veteran served on active duty from May 1965 to June 1966. 

These matters come before the Board of Veterans' Appeal (Board) from the rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In a May 2006 rating decision, the RO denied, in pertinent part, entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound.  In June and October 2006 rating decisions, the RO again denied the claim for entitlement to SMC based on the need for regular aid and attendance or being housebound.    In a March 2014 rating decision, the RO denied entitlement to service connection for sleep disorder. 

In March 2009, March 2011, August 2012, September 2013 and February 2015, the Board remanded the claims for additional development.  

In a September 2015 decision, the Board denied the Veteran's appeal seeking service connection for a sleep disorder, claimed as sleep apnea as well as entitlement to SMC based on the need for regular aid and attendance or being housebound.   The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an August 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the matter for further action consistent with the terms of the Joint Motion.

The issue of entitlement to service connection for a sleep disorder, claimed as sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

The evidence demonstrates that the Veteran required the regular aid and attendance of another as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to special monthly compensation based on aid and attendance or housebound status.  Under 38 U.S.C.A. § 1114 (l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 C.F.R. § 1114 (l); 38 C.F.R. § 3.350 (b).

Under 38 C.F.R. § 3.352 (a), the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3): inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.

In this case, the Veteran's has service-connected disabilities are: depressive disorder associated with migraine headaches with eye pain (100 percent) and migraine headaches with eye pain (50 percent).

There is basis to award SMC for aid and attendance purposes.  While conflicting medical assessments of record are present, when reasonable doubt is resolved in manner favorable to the claim, the requirements for the claim are met.

On October 2003 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, Dr. L.B. noted that the Veteran requires his wife's assistance in dressing, attending wants of nature, cleaning, protection from hazards or danger and handling disbursement of government funds due to his service-connected headaches as well as his nonservice-connected degenerative disc disease of the spine, chronic hepatitis, and degenerative joint disease.  See October 2003 ADVA Form 44.

On July 2004 VA mental disorders examination, the examiner noted that as in the previous examination with this Veteran in 2003, he was an extremely limited historian.  He reported that he slept all the time throughout the day.  He would get hungry, but he did not have an appetite for food.  He reported that he could not operate machinery, because he could not concentrate.  On examination, his mood was one of profound depression.  His memory was clearly impaired.  He did not know the date, month, or year.  His insight was limited and his judgment was impaired.  He was diagnosed with depressive disorder, NOS.  The examiner reported that the Veteran's daily activities were severely restricted.  His communication and cognitive efficiency were impaired.  The examiner opined that the Veteran would not be able to sustain employment based on the severity of his depressive symptoms.  

In an April 2006 statement, the Veteran's wife reported that, among other things, the Veteran has soiled himself and that she could not leave him because of his severe memory loss.  She stated that as a result of his depressive disorder, his memory has been impacted in such a way that he does not know what is going on around him most of the time and that he is constrained to the house for his own safety.  She claimed that he should not be left alone without help being close by to assist him in the details of everyday living, eating, dressing, and going to the bathroom.

In an updated August 2006 examination for housebound status or permanent need for regular aid and attendance, Dr. Benton provided that the Veteran had multiple health problems to include a history of cerebrovascular accident (CVA) with right sided hemiplegia as well as disabling migraine headaches that occurred about three times each month lasting five to seven days and depression resulting in marked memory loss and required assistance in eating, dressing, bathing and going to the bathroom.  Dr. Benton added that the Veteran could not be left alone for his own protection.  The private physician provided a diagnosis of DJD of the right ankle, DDD of the lumbar spine, migraine headaches, depression, history of CVA residuals and hypertension.  Dr. Benton certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  See August 2006 VA Form 21-2680.

The Veteran was afforded a VA aid and attendance examination in March 2007.  The examiner, Dr. W.E.S., Ph.D., noted that the Veteran was a poor historian and did not know his age, date of birth or place of birth, and whether he was receiving mental health treatment or psychotropic medication.  He did not know if he was depressed.  The Veteran reported that he spent his days sleeping and that his wife provided him food, helped him dress, and provided assistance in attending the needs of nature.  The Veteran also said that his wife paid the bills and that he could not remember their finances.  The examiner noted that the Veteran was not competent.  The Veteran's wife worked at night and he stayed with relatives while she was working.  The Veteran's wife stated that he was never left alone because he might wander off.  On examination, he appeared extremely lethargic, confused and was a very poor historian.  His thought processes were difficult to fully evaluate.  His memory was impaired.  He did not know the date, month, or year.  His insight was limited and his judgment was assumed to be limited as well.  The Veteran was diagnosed with cognitive disorder and depressive disorder not otherwise specified (NOS).   The examiner commented that an examination of the Veteran was "virtually impossible" because he was such a limited historian.  He was assumed to have had a cerebrovascular accident (CVA); however, the examiner reported that previous neuropsychological testing indicated invalid test results.  The examiner reported that the Veteran had severe depression, which had persisted for years, despite the fact that he denied depression at the time of the current examination.  The VA examiner opined that the Veteran was unemployable based on psychiatric conditions and requires assistance with activities of daily living presumably secondary to his cognitive difficulties. 

On an examination for housebound status or permanent need for regular aid and attendance, received in March 2007, Dr. W.E.S. noted the Veteran's reports of needing assistance with activities of daily living.  Although the Veteran did not report depression, he claimed that he did not know his age, date of birth, or where he was born.  He was a very poor historian.  The examiner noted that the Veteran displayed significant cognitive impairment, but previous neuropsychological testing yielded invalid results.  Dr. W.E.S. reported that the Veteran was not competent and diagnosed him with cognitive and depressive disorders, NOS.  Dr. W.E.S. certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.  See VA Form 21-2680 received in March 2007. 
On March 2007 VA neurological examination, the Veteran reported that two days out of the week, he stayed in bed because of his headaches.   

In January 2014 correspondence, the Veteran's wife reported that in August 2006, Dr. Benton completed a form detailing the conditions affecting the Veteran and told her that "he couldn't be left alone for his safety."  She continued to assist her husband with bathing, eating, wants of nature, and dressing since that time to the present.  She reported that he had fallen several times and even suffered a very minor burn.  He has essentially been confined to the home since 2004.  

On June 2015 VA Mental disorder disability benefits questionnaire (DBQ), the examiner continued a diagnosis of major depressive disorder.  The VA examiner concluded that his level of occupational and social impairment led to decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The VA examiner noted that virtually all information came from the Veteran's wife.  His last documented contact with a mental health professional was six years ago where he was diagnosed with organic affective disorder.  The Veteran's wife provided that the Veteran's ankles and knees were very weak and this caused him to fall in the home.  He was able to partially bathe himself, but she helped him undress, get into the shower and assisted him in washing the lower parts of his body.  He was able to attend the toilet himself, but needed assistance with standing up afterwards.  The Veteran was able to brush his teeth using an electronic toothbrush.  The Veteran's wife shaved him.  She did the cooking, but he was able to feed himself.  The Veteran's wife also assisted him to the back porch.  He enjoyed playing with the dog and occasionally walked to the mailbox.  His wife also used to take him to the swimming pool, which increased his strength and stamina, but she had to stop due to her schedule.  The Veteran's wife continued to work the night shift and had her brother stay with the Veteran for fear that he would fall.  The Veteran had a good appetite and she reported that he lost 15 pounds in the last few months because she was cooking healthier meals and cut out sodas and sweets from his diet.  The Veteran also stopped attending church two years ago because it was too tiring.  The Veteran spent much of the day watching television and sleeping.  

A behavioral observation provided that the Veteran was able to ambulate slowing with the assistance of a cane.  He responded minimally and generally with one word answers.  The Veteran did not know his social security number, date of birth, location or reason for visit.  He primarily slept throughout the evaluation.  The examiner opined that the while the Veteran's previous diagnosis of depressive disorder was carried forward, there was very little information presented to support the diagnosis.  From a review of the record, it appeared that the Veteran's service connection for depression was secondary to his migraine headaches, but during today's evaluation, there was no mention of migraine difficulties or its relationship to the Veteran's mood.  The examiner opined that the Veteran's depressive symptoms did not preclude activities of daily living.

The same VA examiner provided an aid and attendance or housebound examination in June 2015, in which the examiner noted that all information regarding daily activities were obtained from the Veteran's wife as the Veteran was primarily non-communicative and dozed off frequently during the interview.  His wife reported that the Veteran was able to toilet, bathe, and brush teeth with assistance when lower leg strength was needed (arising from toilet, washing lower part of body).   His wife reported that Veteran spent much of day sitting inside watching TV, sleeping, or sitting outside.  He walked to the mailbox to retrieve mail on occasion.  She did the cooking and the Veteran was able to feed himself.  In regards to the Veteran's ability to protect self from daily hazards/dangers, the examiner reported that the Veteran had moderate short-term memory loss.  He also occasionally experienced imbalance that affected his ability to ambulate.  His wife also described decreased strength in the lower body.  The examiner diagnosed the Veteran with major depressive disorder and opined that the restrictions in activities of daily living described and observed were less likely than not related to the Veteran's service-connected disorder.  The examiner commented that the Veteran's wife described the Veteran's lower leg muscle weakness as the primary restricting factor.  

Subsequently, the examiner was asked by VA to provide a rationale for her opinions provided on the previous evaluation.  The examiner stated that regarding the role of depressive symptoms on Veteran's ability to complete activities of daily living, these appeared to be minimal to absent.  Primary information during the examination was provided by Veteran's wife as he was basically uncommunicative during the examination (which is apparently a change from response in other provider settings based on review of notes).  Primary challenges to completion of activities of daily living, according to wife, are related to lower body muscle weakness.  There was no indication that depressive symptoms preclude activities of daily living.  

In a July 2015 VA addendum, the VA examiner added that after a review of the Veteran's file and remand, "it is my medical opinion that this Veteran's migraine headaches do not cause him increased physical impairment. He is able to ambulate with a cane and is capable of performing acts of daily living."

Resolving reasonable doubt favorably, the Veteran is in need of aid and attendance.  See 38 C.F.R. § 3.102.  

On review of the record, there is evidence that the Veteran's cognitive deficiencies, specifically his memory issues, are due to his service-connected depressive disorder.  On July 2004 VA mental disorders examination, the examiner found that the Veteran's mood was one of profound depression, his memory, communication, and cognitive efficiency were impaired and he was diagnosed with depressive disorder, NOS.  In an April 2006 statement from the Veteran's wife, she reported that the Veteran's memory was impacted by his depressive disorder in that he did not know what is going on around him.  On August 2006 examination for housebound status or permanent need for aid and attendance, the examiner found that the Veteran's depression resulted in marked memory loss.  On March 2007 VA aid and attendance examination, the examiner reported that the Veteran's memory was impaired.  The examiner also noted that the Veteran displayed significant cognitive impairment; however, previous neuropsychological testing yielded invalid results.  Based on the Veteran's symptoms, including memory impairment, the examiner diagnosed the Veteran with both cognitive disorder and depressive disorder, NOS.  More recently, in June 2015, the VA examiner reported that the Veteran had moderate short-term memory loss and included a diagnosis of major depressive disorder.  

Additionally, there is evidence in the record showing that the Veteran's need for aid and attendance that stems, in part, from his cognitive and memory deficiencies.  On July 2004 VA examination, the examiner found that the Veteran's daily activities were severely restricted and that his memory, communication, and cognitive efficiency were impaired.  In an April 2006 statement, the Veteran's wife reported that, among other things, she could not leave the Veteran because of his severe memory loss and that he was constrained to the house for his own safety.  She claimed that he should not be left alone without help being close by to assist him in the details of everyday living, eating, dressing, and going to the bathroom.

In an updated August 2006 examination for housebound status or permanent need for regular aid and attendance, Dr. Benton reported that the Veteran had, among other things, disabling migraine and depression resulting in marked memory loss that required assistance in eating, dressing, bathing and going to the bathroom.  Dr. Benton added that the Veteran could not be left alone for his own protection.  Dr. Benton certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

On March 2007 VA aid and attendance examination, Dr. W.E.S found that the Veteran required assistance with activities of daily living presumably secondary to his cognitive difficulties.   Dr. W.E.S. certified that the Veteran required the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home, or other institutional care.

The June 2015 VA examiner commented that in regards to the Veteran's ability to protect self from daily hazards/dangers, he had moderate short-term memory loss.  

The Board notes that the June 2015 VA examiner opined that the Veteran's depressive symptoms did not preclude activities of daily living; however, the examiner based this opinion, in part, on finding that the Veteran's service connection for depression was secondary to headaches and during the current examination, there was no mention of migraine difficulties so the examiner stated that she merely carried the diagnosis of depression forward citing that there was very little information presented to support the diagnosis.  Later, the examiner stated that regarding the role of depressive symptoms on Veteran's ability to complete activities of daily living, they were minimal to absent.  The examiner commented that the Veteran's wife described the Veteran's lower leg muscle weakness as the primary restricting factor.  However, the examiner ignores the Veteran's history and symptomatology throughout the appeal period and appears to base her opinions solely on the current examination, in which the examiner acknowledged that the Veteran was non-communicative and dozed off frequently during the interview.   Therefore, the examiner's opinions and rationale on the multiple reports dated in June 2015 cannot be considered probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Although, the Veteran has multiple disabilities, there is enough probative evidence to prove that the Veteran's service-connected depressive disorder associated with migraine headaches with eye pain caused or contributed to the requirement of aid and attendance.  Resolving reasonable doubt in the Veteran's favor; SMC based on need for aid and attendance is granted.

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114 (l), (s); 38 C.F.R. § 3.350 (i).  The grant of SMC at the aid and attendance rate renders the housebound issue moot.

Accordingly, the claim is granted to the extent indicated, based on requirement for aid and attendance.


ORDER

The claim for SMC based on need for aid and attendance is granted.


REMAND

In the August 2016 Joint Motion, the Appellant and the Secretary of VA (the Parties) agreed that a remand was required because the Board relied on an inadequate VA medical opinions dated in March 2014 and June 2015.  Specifically, the parties determined that the March 2014 examination was inadequate because the examiner failed to provide an adequate rationale to support his statement that there were no studies that link sleep apnea to depression and migraine medications.  The parties raised questions about the foundation of the 2014 examiner's opinion that there were no studies linking sleep apnea, because the Veteran submitted two medical articles, which appeared to associate sleep apnea with psychiatric disorders.  Additionally, as the June 2015 examination merely concurred with the findings of the March 2014 opinion, those portions of the June 2015 examination were similarly inadequate.  
 
Furthermore, the June 2015 VA examiner opined that the Veteran's sleep apnea was not secondary to the Veteran's weight gain from medications used for treatment for his service-connected disabilities, because the Veteran lost weight between December 2014 and May 2015 and his sleep apnea did not change during that time and the Veteran suffered from a CVA in 2003 that caused reduced functional ability and led to his increased weight.  However, on a Form 9 received in July 2015, the Veteran claimed that although he lost weight between 2014 and 2015, he continued to have sleep apnea because he was still considered obese by all medical standards.  He also indicated that the examiner did not provide any evidence that his weight gain was solely from the CVA in 2003.  Rather, on his April 20015 substantive appeal (via VA Form 9) and another Form 9 received in July 2015, the Veteran asserted that the FDA has conducted extensive studies as to the side effects of the medications it regulates.  The Veteran stated that sertraline, prescribed to him for more than 10 years, included increased appetite as a common side effect.  He was also prescribed topiramate (topamax) for his migraines for more than 10 years, which included weight gain as a common side effect, and he believes that these side effects were a contributing factor particular to his sleep apnea.  Therefore, a clarifying medical opinion is warranted that provides an adequate rationale.  

As the August 2016 Order directed the Board to undertake action consistent with the Joint Motion, this case will be remanded to obtain an addendum opinion regarding the Veteran's sleep disorder, including sleep apnea.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425   (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled.).

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from May 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA treatment records, including those dated from May 2015 to the present.

2.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3.  Then obtain an addendum to the June 2015 VA examination report by the same examiner, if available.  If the original examiner is not available, forward the claims file to an appropriate examiner for review.  No additional examination is necessary, unless the examiner determines otherwise.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion. 

After a review of the claims file, the examiner should: 

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a sleep disorder, to include sleep apnea that was caused by his service connected migraines and depression to include any additional weight gain from medications used to treat those disabilities. 

(b)  If the examiner determines that the diagnosis of sleep apnea during the appeal period was not caused by his service connected service connected migraines and depression to include any additional weight gain from medications used to treat those disabilities, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had sleep apnea during the appeal period that was chronically worsened by his service connected service connected migraines and depression to include any additional weight gain from medications used to treat those disabilities.

(c)  In providing the above opinions, the examiner must address the medical literature submitted by the Veteran that supports a relationship between depression and sleep apnea and discuss whether or not it applies in the Veteran's case and why or why not.  See the Stanford Report submitted by the Veteran in September 2013 and the Balyor College of Medicine article referenced in the April 20015 substantive appeal (via VA Form 9).

(d)  The examiner must also reconcile the June 2015 VA examiner's unsupported statement that the Veteran suffered from a CVA in 2003 that caused reduced functional ability and led to his weight gain along with the Veteran's contentions that according to the FDA, common side effects of sertraline and topiramate (topamax) are increased appetite and weight gain, respectively, and contributed to his sleep apnea.  Also, the examiner must reconcile the June 2015 VA examiner's indication that the Veteran's obstructive sleep apnea (OSA) was not related to his weight because his OSA did not change when he lost weight between December 2014 and May/June 2015 along with the Veteran's claim that his sleep apnea persisted, even though he lost weight loss between 2014 and 2015, because he was still considered obese by medical standards.  See June 2015 VA examination report and April and July 2015 Form 9s. 

The examiner must include a complete rationale to support any opinion provided.

Then, readjudicate the claims that are the subject of this remand.  If the full benefit sought remains denied, issue a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


